Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 1 of 8 PageID #: 211




               IN THE UNITED STATES DISTRICT OF TEXAS
                  FOR THE EASTERN DISTRICT OF TEXAS
                          BEAUMONT DIVISION

    UNITED STATES OF AMERICA                    §
                                                §
    VS.                                         §          NO. 1:17-CR-151
                                                §
    MOHAMMED IBRAHIM AHMED                      §

      DEFENDANT AHMED’S MOTION TO DISMISS COUNTS TWO
        THREE AND FOUR OF THE INDICTMENT AND IN THE
        ALTERNATIVE MOTION FOR BILL OF PARTICULARS


          Defendant, MOHAMMED IBRAHIM AHMED, by and through his

    attorney of record, Gerardo S. Montalvo, respectfully moves this Honorable

    Court, pursuant to Rule 12(b) of the Federal Rules of Criminal Procedure, to

    order the dismissal of the indictment against this Defendant. In support,

    Defendant would show this Honorable Court the following.

                            I. MOTION TO DISMISS

                                   The Charge

          Mr. Ahmed is charged in a multi-count indictment with Material

    Support or Resources to Designated Foreign Terrorist Organization, False

    Statements involving International Terrorism, and solicitation to commit a

    crime of violence, namely murder, in violation of Title 18, United States

    Code, Sections 2339B(a)(1) and Section 373(a).
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 2 of 8 PageID #: 212




          Specifically, counts two, three and four charge the defendant with

    False Statements involving International Terrorism, in violation of Title 18,

    United States Code, Sections 1001. The allegations in these counts are as

    follows:

          Count Two

          Count two of the indictment alleges that the defendant willfully and

    knowingly made a materially false, fictious and fraudulent statement by

    telling an FBI agent that he had no knowledge of how to construct a bomb.

          Court Three

          Count three of the indictment alleges that the defendant willfully and

    knowingly made a materially false, fictious and fraudulent statement by

    telling an FBI agent that he had no knowledge of bomb-related materials.

          Count Four

          Count four of the indictment alleges that the defendant willfully and

    knowingly made a materially false, fictious and fraudulent statement by

    telling an FBI agent that he never discussed the construction of a bomb with

    another inmate.

                      The Evidence Against Defendant Ahmed

          The Government’s evidence against MOHAMMED IBRAHIM

    AHMED in this case appears to be entirely based on the words of inmates.



                                         2
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 3 of 8 PageID #: 213




          The Government’s discovery materials contain copies of investigative

    reports, FBI 302’s of inmates, debrief statements and attempted surreptitious

    recordings by cooperating inmates. Additionally, there are limited materials

    involving a previous unrelated offense.

          Counsel for Defendant has reviewed the discovery provided by the

    Government in this case. Presumably, the government is relying on the

    words and statements of cooperating inmates. There is nothing in the

    discovery materials that confirms the defendant has knowledge of how to

    construct a bomb, has knowledge of bomb-related materials or ever actually

    ever discussed the construction of a bomb with another inmate.



         Argument for Dismissing Counts from the Pending Indictment

          The Government’s evidence in these counts appear to be based on the

    words of inmates who allegedly had conversations with the defendant.

    However, a review the statements by these inmates are insufficient in

    establishing the defendant has knowledge of how to construct a bomb, has

    knowledge of bomb-related materials or ever actually ever discussed the

    construction of a bomb with another inmate.       The government has not

    provided any other discovery materials in support these counts.




                                         3
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 4 of 8 PageID #: 214




          A trial court may dismiss an indictment for failure to charge an

    offense or for insufficient evidence. U.S. v. Marcello, 876 F.2d 1147, 1152

    (5th Cir. 1989). The counts against Mr. Ahmed are based on incompetent

    and/or insufficient evidence, and there was no substantial or rationally

    persuasive evidence submitted in support of the alleged charges against him.

    Defendant respectfully requests that this Honorable Court dismiss the

    indictment against him

                       II. IN THE ALTERNATIVE,
                   MOTION FOR BILL OF PARTICULARS

          In the alternative, Defendant respectfully moves this Honorable Court

    pursuant to Rule 12(b) and 7(f) of the Federal Rules of Criminal Procedure

    for an order directing the Government to file and serve this Defendant with a

    Bill of Particulars to allow this Defendant to adequately defend against the

    charges pending herein. In support, Defendant would show this Honorable

    Court the following.

          This request is made on the grounds that the information is essential to

    permit him to adequately prepare his defense, to inform him of the charges

    against him with sufficient precision to prevent prejudicial surprise at trial,

    and to protect him from subsequent prosecution for the same offense.

    United States v. Haas, 583 F.2d 216 (5th Cir. 1978); United States v.




                                          4
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 5 of 8 PageID #: 215




    Diecidue, 603 F.2d 535 (5th Cir. 1979), cert denied 445 U.S. 946 (1979);

    United States v. Bascaro, 742 F.2d 1335, 1365 (11th Cir. 1984).

            Defendant Ahmed is left in the dark regarding what proof, if any, the

    Government will present at trial to establish his role in the alleged

    conspiracy. It is therefore, essential for the Court to order the Government

    to disclose the following Particulars regarding Counts Two, Three and Four

    of the pending indictment:

            1. All unnamed and unindicted co-conspirators known to the grand

    jury and all various other persons known to the grand jury or known to the

    government have personal knowledge to the allegations outlined and the

    activity described in Counts Two, Three and Four.

            2. All individuals that have personal knowledge of the allegations

    listed in Counts Two, Three and Four.

            3. All evidence or materials that pertain to Counts Two, Three and

    Four.

            4. All evidence and materials that the government intends to use in

    trial as to Counts Two, Three and Four.

            5. Identify all materials whether in the possession of the government

    or not, that pertain to Counts Two, Three and Four.




                                          5
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 6 of 8 PageID #: 216




          6. The times and places the Defendant allegedly met with any

    individual that relate to Counts Two, Three and Four.

          7. Any and all information the government the government is aware of

    that the defendant has knowledge of how to construct a bomb, has

    knowledge of bomb-related materials or ever actually ever discussed the

    construction of a bomb with another inmate.

          In these requests for Particulars, Defendant is not asking the

    government to reveal all of the evidence upon which its case is based.

    Rather, the Defendant is merely attempting to adequately prepare for the

    defense of his case.

          This request in no way shape or form, waives any other requests made

    by the defendant regarding the presentation of evidence in this trial.



          WHEREFORE, Defendant MOHAMMED IBRAHIM AHMED

    respectfully requests that this Honorable Court order the United States to

    provide the particulars requested herein so as to assure that the Defendant

    may adequately prepare for trial and avoid unfair and prejudicial surprise.




                                           6
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 7 of 8 PageID #: 217




                                 Respectfully Submitted,


                                 By
                                 GERARDO S. MONTALVO
                                 State Bar of Texas No. 24039066
                                 The Montalvo Law Firm, PLLC
                                 Park Central Plaza
                                 1111 North Loop West, Suite 820
                                 Houston, Texas 77008
                                 (713) 526-5002 Telephone
                                 (713) 526-5018 Facsimile




                                       7
Case 1:17-cr-00151-MAC-KFG Document 52 Filed 02/11/19 Page 8 of 8 PageID #: 218




                      CERTIFICATE OF CONFERENCE


          By my signature below, I do hereby certify that I have conferred with

    Assistant United States Attorney Chris Tortorice who advised he will file

    any necessary and appropriate response to this motion.


                                                /s/ Gerardo S. Montalvo
                                              GERARDO S. MONTALVO




                          CERTIFICATE OF SERVICE

          By my signature below, I do hereby certify that a true and correct

    copy of the above and foregoing instrument was served on all known filing

    users by electronic mail via ECF/NEF and via U.S. First Class Mail and/or

    hand delivery to all other counsel of record on February 11, 2019.



                                               /s/ Gerardo S. Montalvo
                                              GERARDO S. MONTALVO




                                          8
